 
Exhibit 10.2
 
DEFENSE AGREEMENT
 
THIS DEFENSE AGREEMENT (“Agreement”) dated as of August 29, 2002 is by and
between Closure Medical Corporation, a Delaware corporation (the “Company”), and
Daniel A. Pelak (“Executive”).
 
WHEREAS, the Company wishes to retain Employee as its Chief Executive Officer
and Employee wishes to accept such position pursuant to an employment agreement
dated of even date with this Agreement (the “Employment Agreement”).
 
WHEREAS, the Company and Executive desire to enter into an agreement to provide
for the terms of the defense of certain actions brought by a Qualifying Employer
against Executive in connection with specified obligations of Executive to such
a Qualifying Employee where such action is brought between the date of this
Agreement and the date Executive ceases to be employed by the Company under the
Employment Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1.    Provided that the conditions set forth below are met, the Company hereby
agrees to assume the reasonable legal costs associated with the defense of any
Action against Executive between the date of this Agreement and the date
Executive ceases to be employed by the Company.
 
2.    For purposes of this Agreement, the term “Action” means a claim raised in
arbitration or litigation by a Qualifying Employer that Executive has breached
an applicable non-competition or non-solicitation agreement by virtue of his
service for the Company, and the term “Qualifying Employer” means a former
employer of Executive to the extent that Executive has made full and complete
disclosure to the Company of an existing non-competition or non-solicitation
agreement between Executive and such employer.
 
3.    Executive agrees that this Agreement relates only to the defense of an
Action and not to the defense of any asserted breach of the terms of any other
agreement or contract, or other provision of an agreement or contract, between
any former employer and Executive.
 
4.    Executive represents that, to the best of his knowledge, his employment by
the Company pursuant to the Employment Agreement and his performance of the
duties contemplated by such Employment Agreement will not give rise to a
meritorious Action on the part of any Qualifying Employer, either with respect
to an existing business unit or activity of the Qualifying Employer or with
respect to any business unit or activity planned or otherwise under
consideration during any relevant period prior to his termination of employment
with such Qualifying Employer.
 
5.    Executive agrees that the Company’s obligations under this Agreement are
limited to circumstances under which (a) Executive has not materially breached
the terms of this Agreement or his Employment Agreement, (b) Executive has not
been terminated for “cause” (as defined in the Employment Agreement) or has not
voluntarily resigned from the employment of the Company; and (c) Executive’s
representation set forth in Section 4 remains true and correct in all material
respects.
 
6.    Executive agrees that the Company shall have the right, in its sole
discretion, to select, retain and direct counsel in the defense of any Action,
subject to input from Executive. In the event that the Company does not exercise
such discretion, Executive shall select competent counsel and shall accept input
from the Company as to the proceedings.
 
7.    Executive agrees to cooperate with the Company and the counsel selected in
accordance with paragraph 6 above in the defense of any Action contemplated by
this Agreement. Executive further





--------------------------------------------------------------------------------

 
agrees to provide any and all information required to aid and assist in the
defense of any Action contemplated by this Agreement.
 
8.    Except as set forth in Section 9 below, this Agreement sets forth the
entire understanding among the parties with respect to the subject matter hereof
and cannot be changed, modified, extended or terminated except upon written
amendment approved by the Board of Directors and executed on the Company’s
behalf by a duly authorized officer and by Executive.
 
9.    This Agreement is supplemental to the Employment Agreement and shall be
subject to the terms and conditions of the Employment Agreement to the extent
not inconsistent with the terms of this Agreement.
 
 
CLOSURE MEDICAL CORPORATION
 
By:_/s/ Rolf D. Schmidt                                
      Rolf D. Schmidt, Chairman of the
            Executive Committee

 
 
_/s/ Daniel A. Pelak                                       
Daniel A. Pelak

